IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

IN THE MATTER OF THE                             )        No. 81787-6-I
PERSONAL RESTRAINT OF:                           )
                                                 )
                RYAN GONZALEZ,                   )
                                                 )        UNPUBLISHED OPINION
                         Petitioner.             )

       MANN, C.J. — Ryan Gonzalez filed this personal restraint petition (PRP) following

this court’s decision affirming his judgment and sentence. Gonzalez argues that his trial

counsel was ineffective for failing to: (1) object to testimony regarding Gonzalez’s

intoxication; (2) request a voluntary intoxication instruction; (3) call witnesses who could

have testified regarding Gonzalez’s sobriety prior to his acts of burglary and domestic

violence; and (4) investigate a potential alibi. We disagree and deny the personal

restraint petition.

                                           BACKGROUND 1

       On April 13, 2017, shortly after Gonzalez’s release from jail, he arrived at his ex-

girlfriend Michelle Wirth’s apartment. Despite having a no-contact order in place,

Gonzalez sought to renew their relationship and Wirth apparently agreed. On April 19,

2017, Gonzalez and Wirth decided to spend the day together. Gonzalez began drinking

       1 The background facts are taken from our unpublished decision in State v. Gonzalez, No. 78093-
0-I, (Wash. Ct. App. July 15, 2019) (unpublished), http://www.courts.wa.gov/opinions/pdf/780930.pdf.



           Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81787-6-I/2


early and continued drinking into the evening. Wirth’s friend, Travis Sanders, eventually

joined. After additional drinks at two more venues the trio went to Wirth’s apartment.

Concerned with Gonzalez’s intoxication, Wirth refused to let him enter. Gonzalez and

Sanders left the apartment. Wirth then called Sanders to continue talking with him.

       About a half hour later, while Wirth was on the phone, Gonzalez entered her

unlocked apartment without her permission. Gonzalez assaulted Wirth, spat on her

face, choked her, and punched and kicked her in the face several times. When the

assault ended, Wirth convinced Gonzalez to go outside, by which time Sanders had

arrived.

       After hearing Wirth tell Sanders about the assault, Gonzalez fled. Wirth

eventually called the police. Before the police arrived, Gonzalez reappeared, but fled

again after hearing that police were en route. Police shortly found and arrested

Gonzalez. Officers testified that Gonzalez was visibly intoxicated and acting belligerent

with them.

       The State charged Gonzalez with domestic violence burglary in the first degree,

domestic violence felony violation of a court order, and interfering with domestic

violence. The State also charged Gonzalez with domestic violence misdemeanor

violation of a court order. The jury found Gonzalez guilty of counts one and two—

domestic violence burglary in the first degree and domestic violence felony violation of a

court order—but not guilty of counts three and four. In a bifurcated portion of the trial,

the court found that the rapid recidivism aggravator as to counts one and two was

warranted. The court sentenced to Gonzalez to 90 months in prison. Gonzalez

appealed.

                                          -2-
No. 81787-6-I/3


        This court affirmed Gonzalez’s judgment and sentence, holding that the trial court

properly excluded two defense character witnesses, properly excluded evidence of

Wirth’s prior false accusations of abuse against other men, and did not violate

Gonzalez’s Sixth Amendment right to present a defense.

        Gonzalez timely filed this PRP.

                                              ANALYSIS

        “A petitioner may request relief through a PRP when he is under unlawful

restraint.” In re Pers. Restraint of Monschke, 160 Wn. App. 479, 488, 251 P.3d 884

(2010) (citing RAP 16.4(a)-(c)). We will reach the merits of a PRP only after the

petitioner makes a showing of (1) constitutional error from which he has suffered actual

and substantial prejudice or (2) nonconstitutional error constituting a fundamental defect

that inherently resulted in a complete miscarriage of justice. In re Pers. Restraint of

Davis, 152 Wn.2d 647, 671-72, 101 P.3d 1 (2004). 2

        A petitioner bears the burden of showing prejudicial error by a preponderance of

evidence. In re Pers. Restraint of Lord, 152 Wn.2d 182, 188, 94 P.3d 952 (2004). We

dismiss as frivolous a PRP that fails to present an arguable basis for collateral relief in

either law or fact, given the constraints of the PRP vehicle. In re Pers. Restraint of

Khan, 184 Wn.2d 679, 686-87, 363 P.3d 577 (2015).



        2  Gonzalez cites In re Personal Restraint of Pierce, 173 Wn.2d 372, 377, 268 P.3d 907 (2011), for
the premise that “when a petition raises issues that were afforded no previous opportunity for judicial
review, . . . the petitioner need not make the threshold showing of actual prejudice or complete
miscarriage of justice.” Gonzalez cites this premise out of context. In Pierce, the review concerned
money that had been taken from an inmate’s account after he was incarcerated. 173 Wn.2d at 375.
Here, Gonzalez’s claims of ineffective assistance of counsel had an opportunity for judicial review on
direct appeal.


                                                -3-
No. 81787-6-I/4


       A. Ineffective Assistance of Counsel

       Gonzalez argues that his continued restraint is unlawful because his counsel was

ineffective in violation of the Sixth Amendment of the United States Constitution. He

claims that counsel was ineffective for failing to: (1) object to testimony regarding

Gonzalez’s intoxication; (2) request a voluntary intoxication instruction; (3) call

witnesses who could have testified regarding Gonzalez’s sobriety prior to his acts of

burglary and domestic violence; and (4) investigate a potential alibi. We address each

in turn.

       A defendant has a constitutional right to effective assistance of counsel.

Strickland v. Washington, 466 U.S. 668, 686, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).

A claim of ineffective assistance of counsel presents a mixed question of fact and law

that we review de novo. In re Pers. Restraint of Fleming, 142 Wn.2d 853, 865, 16 P.3d

610 (2001). To prevail on a claim of ineffective assistance of counsel, a party must

establish that (1) counsel’s performance was deficient and (2) the deficient performance

prejudiced the defendant’s case. Strickland, 466 U.S. at 687. If a defendant fails to

satisfy either prong, we need not inquire further. State v. Hendrickson, 129 Wn.2d 61,

78, 917 P.2d 563 (1996).

       To establish deficient performance, the defendant must show that trial counsel’s

performance fell below an objective standard of reasonableness. State v. McNeal, 145

Wn.2d 352, 362, 37 P.3d 280 (2002). To demonstrate prejudice, the defendant must

show that, absent counsel’s unprofessional errors, the result of the proceeding would

have been different. McNeal, 145 Wn.2d at 362. When reviewing an ineffective

assistance of counsel claim, there is a strong presumption that counsel’s representation

                                           -4-
No. 81787-6-I/5


was “adequate, and exceptional deference must be given when evaluating counsels

strategic decisions.” McNeal, 145 Wn.2d at 362.

              1. Intoxication

       Gonzalez argues that his counsel was ineffective for failing to object to testimony

regarding his intoxication. We disagree.

       At trial, Wirth testified that Gonzalez consumed alcohol to the point of

intoxication, causing a jealous and angry temperament that led Wirth to deny him entry

into her apartment. Defense counsel cross-examined Wirth to portray her as equally

intoxicated, the mood of the evening as friendly, and to demonstrate that she was

confused about the timing of events. Sanders likewise testified that Gonzalez had

become intoxicated to the point of slurring words and being unable to stand. On cross-

examination, defense counsel highlighted Sanders’s comfort with leaving Wirth alone

with Gonzalez.

       During defense counsel’s closing argument, the involvement of alcohol was a key

factor in the events surrounding the attack on Wirth. Counsel portrayed Wirth and

Sanders as heavy drinkers with inconsistent stories, suggesting that each were lying.

       This claim of ineffective assistance of counsel fails under Strickland. First,

Gonzalez cannot show that his counsel’s conduct was deficient. Gonzalez’s defense

counsel used intoxication for legitimate trial tactics. Counsel attacked the credibility of

each witness by noting that they too were drinking heavily. Counsel also used

intoxication in closing argument to direct the jury to the witness’s inconsistences.

Further, any objection to evidence of intoxication being introduced would have likely



                                           -5-
No. 81787-6-I/6


been overruled. Intoxication was relevant to Gonzalez’s mood, as well as the motives

and actions that stemmed from it.

       Second, Gonzalez cannot show prejudice. Even if the evidence of his

intoxication had not been entered, there was still testimony that Gonzalez entered

Wirth’s apartment uninvited, and evidence of the assault on Wirth. The result of the trial

would not have been different. Gonzalez’s counsel was not ineffective for failing to

object to evidence of intoxication.

              2. Jury Instruction

       Gonzalez argues that his counsel was ineffective for failing to request a voluntary

intoxication jury instruction. We disagree.

       We first determine if Gonzalez was entitled to the voluntary intoxication

instruction. State v. King, 24 Wn. App. 495, 501, 601 P.2d 982 (1979). If Gonzalez was

entitled to the instruction, we next decide whether legitimate trial strategy or tactics

warrant not requesting the instruction. See McFarland, 127 Wn.2d at 336. Finally, we

determine if Gonzalez has been prejudiced by counsel’s inaction. Cienfuegos, 144

Wn.2d at 228-29.

       A defendant is entitled to a voluntary intoxication instruction when (1) the crime

charged includes a mental state, (2) there is substantial evidence of drinking, and (3)

there is evidence that the drinking affected the defendant’s ability to form the requisite

intent or mental state. State v. Gallegos, 65 Wn. App. 230, 238, 828 P.2d 37 (1992).

Put differently, the evidence “must reasonably and logically connect the defendant’s

intoxication with the asserted inability to form the required level of culpability to commit



                                           -6-
No. 81787-6-I/7


the crime charged.” State v. Gabryschak, 83 Wn. App. 249, 252-53, 921 P.2d 549

(1996).

       Here, Gonzalez fails on the third element. Both burglary in the first degree and

violation of a court order contain the mental states of intent and knowledge,

respectively. See RCW 9A.52.020; RCW 26.50.110(1), (4). Additionally, there is

substantial evidence of Gonzalez’s drinking. Gonzalez, however, has cited no evidence

to assert the inability to form the required level of culpability to commit the crime charge.

Therefore, he was not entitled to a voluntary intoxication instruction.

              3. Potential Witness Testimony & Alibi

       Gonzalez argues that his counsel was ineffective for failing to call witnesses who

could have testified regarding his sobriety prior to his acts of burglary and domestic

violence, as well as failing to pursue an alibi that Gonzalez was in a different bar at the

time of Wirth’s assault. We disagree.

       Gonzalez bears the burden of presenting competent, admissible evidence

showing that his factual allegations are based on more than speculation, conjecture, or

inadmissible hearsay. In re Pers. Restraint of Rice, 118 Wn.2d 876, 885-86, 828 P.2d

1086 (1992). Gonzalez does not meet this burden.

       Gonzalez asserts that defense counsel should have called his grandmother and

father to testify that Gonzalez was not intoxicated when he left dinner, thus calling Wirth

and Sanders’s testimony into question. Gonzalez offers no evidence regarding what

these individuals would have said or how their testimony would have changed the

outcome of trial. This assertion is mere speculation that does not warrant addressing by

this court.

                                           -7-
No. 81787-6-I/8


       Gonzalez’s argument that defense counsel should have more thoroughly

investigated an alibi defense is likewise frivolous. To prevail under a “failure to

investigate” theory, a defendant must show a reasonable likelihood that the

investigation would have produced useful information not already known to trial counsel

and that the failure to investigate prejudiced the defendant. Davis, 152 Wn.2d at 739.

Gonzalez has provided nothing aside from conjecture in his PRP that there were

additional witnesses or that an investigation into his alternate theory would have yielded

beneficial results.

       The petition is denied.




WE CONCUR:




                                          -8-